Citation Nr: 0404933	
Decision Date: 02/20/04    Archive Date: 02/27/04

DOCKET NO.  01-07620A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUE

Entitlement to an increase in a 40 percent rating for a 
cervical spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


REMAND

The veteran served on active duty from June 1970 to February 
1974.

This case came before the Board of Veterans' Appeals (Board) 
from a May 2000 RO decision which granted an increased 
rating, to 40 percent, for the veteran's cervical spine 
disability.  He appealed for an even higher rating.  He 
testified at a Board hearing in March 2002.

A May 6, 2003 Board decision denied the claim for a higher 
rating for a cervical spine disability, but the Board has 
since vacated the adverse May 6, 2003 Board decision.  A new 
Board decision will be entered after the RO develops 
additional evidence.  There is a further VA duty to assist 
the veteran in developing evidence pertinent to his claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Due to a recent 
court case, development and initial review of additional 
evidence is to be done by the RO.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed.Cir. 2003).

Under the circumstances of this case, the duty to assist 
includes obtaining updated treatment records concerning a 
cervical spine disability, and providing the veteran with a 
current VA examination.  

Accordingly, the case is remanded to the RO for the following 
action:

1.  The RO should ask the veteran to 
identify all sources of VA and non-VA 
treatment since 2002 for his cervical 
spine (neck) disorder.  The RO should 
then obtain copies of the related medical 
records.  This includes but is not 
limited to records of treatment at the VA 
Medical Center in Atlanta/Decatur.

2.  Thereafter, the RO should have the 
veteran undergo a VA examination to 
determine the severity of his cervical 
spine disorder.  The claims folder should 
be provided to and reviewed by the 
examiner.  All necessary findings for 
rating the disability under the latest 
rating criteria, including the criteria 
for intervertebral disc syndrome, should 
be reported.  A copy of the notice to 
report for examination should be placed 
in the claims file.

3.  After assuring compliance with the 
notice and duty to assist provisions of 
the law, the RO should review the claim 
for an increased rating for a cervical 
spine disorder.  If the claim is denied, 
the veteran and his representative should 
be issued a supplemental statement of the 
case, and given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

